             Case 16-31975-acs                    Doc       Filed 04/09/19           Entered 04/09/19 13:24:00                   Page 1 of 5
 Fill in this information to identify the case:
 Debtor 1    Duane William Voss

 Debtor 2    Patricia Sewell Voss

 (Spouse, if filing)

 United States Bankruptcy Court for the WESTERN District of KENTUCKY

 Case number 16-31975-acs

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: U.S. BANK TRUST, N.A., AS TRUSTEE FOR                           Court claim no. (if known): 7-2
LSF10 MASTER PARTICIPATION
Last 4 digits of any number you use to                                            Date of payment change: 5/1/2019
identify the debtor’s account: 0697                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $721.70
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $236.30                             New escrow payment: $244.62


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                    New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
            Case 16-31975-acs                   Doc         Filed 04/09/19          Entered 04/09/19 13:24:00                       Page 2 of 5



Debtor 1 Duane William Voss                                          Case number (if known) 16-31975-acs
           Print Name        Middle Name   Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ Francis Laryea                           Date 04/09/2019
     Signature



  Print             Francis Laryea                                                                    Title   Authorized Agent for Creditor
                    First Name                    Middle Name       Last Name


  Company           RAS Crane, LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                    Number       Street


                    Duluth GA 30097
                    City                                                 State        ZIP Code

  Contact Phone     470-321-7112                                                                      Email flaryea@rascrane.com




Official Form 410S1                                    Notice of Mortgage Payment Change                                                      page 2
          Case 16-31975-acs       Doc     Filed 04/09/19        Entered 04/09/19 13:24:00         Page 3 of 5

                                           CERTIFICATE OF SERVICE

                                         04/09/2019
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:

Jan C. Morris
Lowen & Morris
3rd Floor
125 S. 6th Street
Suite 300
Louisville, KY 40202

Duane William Voss
4411 Burgundy Dr.
Louisville, KY 40299

Patricia Sewell Voss
4411 Burgundy Dr.
Louisville, KY 40299

William W. Lawrence -13
310 Republic Plaza
200 S. Seventh Street
Louisville, KY 40202

Charles R. Merrill
Asst. U.S.Trustee
601 West Broadway #512
Louisville, KY 40202

                                                                          RAS Crane, LLC
                                                                          Authorized Agent for Secured Creditor
                                                                          10700 Abbott's Bridge Road, Suite 170
                                                                          Duluth, GA 30097
                                                                          Telephone: 470-321-7112
                                                                          Facsimile: 404-393-1425

                                                                               /s/ Samira Mbang
                                                                          By: _________________________
                                                                               Samira Mbang
                                                                               email: sammbang@rascrane.com




Official Form 410S1                   Notice of Mortgage Payment Change                               page 3
                                                Representation of Printed Document
           Case 16-31975-acs                  Doc         Filed 04/09/19            Entered 04/09/19 13:24:00 Page 4 of 5
                                     Caliber Home Loans, Inc.
                                     P.O. Box 619063
                                                                                    ESCROW ACCOUNT DISCLOSURE STATEMENT
                                     Dallas, TX 75261-9063
                                                                                         Statement Date:                                              02/22/2019
                                                                                         Loan Number:
                                                                                         Current Payment Amount:                                         $713.38
                                                                                         New Payment Amount:                                             $721.70
                                                                                         New Payment Effective Date:                                  05/01/2019

                                                                                         Property Address: 4411 BURGUNDY DR
                                                                                                                 LOUISVILLE KY 40299
       DUANE W VOSS
       PATRICIA S VOSS
       C/O JAN C MORRIS
       125 S 6TH ST STE 300 3RD FL
       LOUISVILLE KY 40202




  Hello!
  At Caliber Home Loans, we examine your escrow account at least annually to make sure there is enough money in your account to cover your tax and/or
  insurance payments. This review accounts for any increases or decreases in your taxes or insurance that can result in changes to your payment amount.
  The following outlines your actual escrow account activity since your previous disclosure or initial disclosure and the anticipated activity for the next 12
  months.
  To view differences between your current payment and new payment, please refer to Section 1 below. To view changes in your escrow account, please
  refer to Section 3 of this statement. Section 2 includes changes that are anticipated over the next 12 months, while Section 3 displays your history as of
  the last escrow analysis.




Section 1 - Payment Breakdown
  This section provides a breakdown of both your current and new payment which will become effective 05/01/2019.
                                                                                                          New Payment
                               Payment Breakdown                            Current Payment             Effective 05/01/19
                               Principal & Interest                    $           477.08        $              477.08
                               Base Escrow Payment                     $           236.30        $              244.62
                               Shortage Payment                        $             0.00        $                0.00
                               Surplus Adjustment                      $             0.00        $                0.00
                               TOTAL                                   $           713.38        $              721.70
                            If you utilize a bill paying service, please notify them of the payment changes scheduled to occur.

Section 2 - Anticipated Escrow Activity


             ANTICIPATED ESCROW BALANCE $1,856.61 – MINIMUM REQUIRED BALANCE $489.24
  To ensure your account maintains enough money for future tax and insurance payments, a cushion is maintained on your loan when applicable, to help
  avoid a negative balance in your escrow account. This cushion may include up to two months’ worth of your base escrow payment to cover increases in
  your tax or insurance payments. Your escrow balance should not fall below $489.24, which is your cushion amount and required balance. (Mortgage
  insurance is not included in your cushion calculation.)


                       Anticipated           Anticipated
     Month of           Payments           Disbursements                                                               Anticipated        Required
     Activity          To Escrow            From Escrow              Description                                         Balance           Balance
                                                                                              Starting Balance          $3,079.71         $1,712.34
      05/2019            $244.62                $.00                                                                    $3,324.33         $1,956.96
      06/2019            $244.62                $.00                                                                    $3,568.95         $2,201.58
      07/2019            $244.62                $.00                                                                    $3,813.57         $2,446.20
      08/2019            $244.62             -$1,164.00          HOMEOWNER INS                                          $2,894.19         $1,526.82
      09/2019            $244.62                $.00                                                                    $3,138.81         $1,771.44
      10/2019            $244.62              -$196.87               CITY/TOWN                                          $3,186.56         $1,819.19
      11/2019            $244.62             -$1,574.57             COUNTY TAX                                          $1,856.61          $489.24       >
      12/2019            $244.62                $.00                                                                    $2,101.23          $733.86
      01/2020            $244.62                $.00                                                                    $2,345.85          $978.48
      02/2020            $244.62                $.00                                                                    $2,590.47         $1,223.10
      03/2020            $244.62                $.00                                                                    $2,835.09         $1,467.72
      04/2020            $244.62                $.00                                                                    $3,079.71         $1,712.34
                                For assistance with your payment, please contact Caliber Customer Service at 1-800-401-6587.




                                                                 Internet Reprint
              Case 16-31975-acs                 Doc        Filed 04/09/19             Entered 04/09/19 13:24:00                     Page 5 of 5
Section 2 - Anticipated Escrow Activity (continued)




                                                   (No additional data available)




Section 3 - Escrow Account History
      This section itemizes your actual escrow account history since your last escrow analysis or initial disclosure. By comparing previous projections with
      actual payments and disbursements, you can determine where a difference may have occurred. An asterisk (*) indicates a difference in either the
      amount or date.
      When applicable, the letter ‘E’ beside an amount indicates that a payment or disbursement has not yet occurred, but is estimated to occur as shown.
              Anticipated                   Anticipated                                   Actual
  Month         Escrow      Actual Escrow Disbursements                               Disbursements                                  Anticipated        Actual
of Activity    Payments       Payments     From Escrow             Description         From Escrow           Description               Balance         Balance
                                                                                                          Starting Balance             $945.26        -$2,643.62
 02/2019       $236.30          $483.94           $.00                                     $.00                                       $1,181.56       -$2,159.68
 03/2019       $236.30            $.00            $.00                                     $.00                                       $1,417.86       -$2,159.68
 04/2019       $236.30            $.00            $.00                                     $.00                                       $1,654.16       -$2,159.68


Section 4 - Questions
      For questions regarding your statement, please contact Caliber Customer Service at 1-800-401-6587. Our business hours are Monday through Friday,
      8:00 AM to 7:00 PM CST. Please also visit our website at www.caliberhomeloans.com.




      Notice to Consumers presently in Bankruptcy or who have received a Bankruptcy Discharge: If you are a debtor
      presently subject to a proceeding in Bankruptcy Court, or if you have previously been discharged from this debt by
      a Federal Bankruptcy Court, this communication is not an attempt to collect a debt but is sent for informational
      purposes only or to satisfy certain Federal or State legal obligations.
